      Case 7:21-cv-00023-WLS-MSH Document 9 Filed 03/17/21 Page 1 of 22




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF GEORGIA
                                VALDOSTA DIVISION

ERIC GYEBI BIMPONG,                            :
                                               :
               Petitioner,                     :
                                               :     Case No. 7:21-CV-23-WLS-MSH
v.                                             :           28 U.S.C. § 2241
                                               :
Warden, IRWIN COUNTY                           :
DETENTION CENTER, et al.,                      :
                                               :
               Respondents.                    :

                                     PROTECTIVE ORDER

       Pursuant to Federal Rule of Civil Procedure (Fed. R. Civ. P.) 26(c), the following

confidentiality and protective order (“Protective Order”) is entered to govern the dissemination of

documents and information exchanged in this matter.

       1.      Disclosure

       Disclosure in this action may involve the production of information and materials that the

parties contend contains confidential, proprietary, or private information for which special

protection from public disclosure, and from use for any purpose other than prosecuting and

defending against this litigation, is warranted.

       For purposes of this Protective Order, “disclosure” means all information, documents, and

things subject to discovery that may be used as evidence in this action, whether produced by any

party or third party, including but not limited to, documents and information produced pursuant to

Rule 26, testimony adduced at depositions pursuant to Rule 30 or 31, answers to interrogatories

pursuant to Rule 33, information and documents produced pursuant to Rule 34, and answers to

requests for admissions pursuant to Rule 36.
      Case 7:21-cv-00023-WLS-MSH Document 9 Filed 03/17/21 Page 2 of 22




       2.         Confidential Information

       CONFIDENTIAL INFORMATION means any information of any type, kind, or character

that is designated as “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” by the producing

party (whether it be a document, information, or tangible thing), including information contained

in a document, information revealed during a deposition or other testimony (whether or not made

under oath), information revealed in answers to discovery, or otherwise, because the party making

the designation avers that it can and would make a showing to the Court sufficient to justify the

filing of the document or information under seal in accordance with Fed. R. Civ. P. 26(c) and/or

controlling case law.

       The following are examples of information that is not CONFIDENTIAL INFORMATION:

       a. Any information that is or, after its disclosure to a receiving party, becomes part of the

public domain as a result of publication not involving a violation of this Order or other obligation

to maintain the confidentiality of such information;

       b. Any information that the receiving party can show was already publicly known prior to

the disclosure;

       c. Any information that the receiving party can show by written records was received by it

from a source who obtained the information lawfully and under no obligation of confidentiality to

the producing party;

       d. Any information which the receiving party can show was independently developed by it

after the time of disclosure by personnel who did not have access to the producing party’s

CONFIDENTIAL INFORMATION.




                                               -2-
      Case 7:21-cv-00023-WLS-MSH Document 9 Filed 03/17/21 Page 3 of 22




        3.      Designation Criteria

        Information and documents that may be designated as CONFIDENTIAL are those which

the producing party considers in good faith to contain confidential, commercially sensitive, and/or

proprietary information not otherwise available or known to the public. This includes, but is not

limited to, trade secrets, operational data, business plans, non-public personal information

(including, but not limited to, personal healthcare information and information relevant to

immigration proceedings), information reasonably believed to be protected from disclosure

pursuant to state or federal law, and other sensitive information that, if not restricted as set forth in

this Protective Order, will subject the producing or disclosing person to legal, competitive,

personal, or financial injury or potential legal liability to third parties. A party shall designate as

CONFIDENTIAL only such information that the party in good faith believes in fact is confidential.

Information designated as CONFIDENTIAL will be disclosed only to those individuals listed in

Paragraph 4(b).

        The designation ATTORNEYS’ EYES ONLY shall be reserved for information that

constitutes or contains (a) information which poses a legitimate security risk to the safety or

security of any individual, correctional facility, or detention center; (b) commercially sensitive

competitive, financial, or marketing information, including, without limitation, information

obtained from a nonparty pursuant to a current Nondisclosure Agreement (“NDA”); (c)

commercial agreements, settlement agreements or settlement communications, the disclosure of

which is likely to cause harm to the competitive position of the producing party; or (d) information

that is likely to cause economic harm or significant competitive disadvantage to the producing

party if disclosed. Such designated information includes, but is not limited to, security-sensitive

information (information that if released would likely compromise the safety and/or security of a




                                                  -3-
      Case 7:21-cv-00023-WLS-MSH Document 9 Filed 03/17/21 Page 4 of 22




correctional or detention facility or an individual); policies, protocols, practices, and directives

specifically relating to security procedures utilized by any employee or contractor at Irwin County

Detention Center (“ICDC”); and particularly sensitive information relating to the safety and

security of the ICDC facility and its personnel (such as contact information, social security

numbers, or other identifying information of current or former ICDC employees or contractors

(not including last names)). A party shall designate as ATTORNEYS’ EYES ONLY only such

information that the party in good faith believes would pose such a serious harm to the producing

party if disclosed. Information designated as ATTORNEYS’ EYES ONLY will be disclosed only

to those individuals authorized in Paragraph 4(a). Should the need arise to disclose this information

beyond those authorized in this Order, including to any current or former detainee or member of

the general public, the parties shall meet and confer regarding the need for such disclosure and

seek guidance from the Court if necessary.

       4.      Persons Qualified to Receive Information Subject to This Protective Order

       “Qualified Persons” means:

            a) For information designated ATTORNEYS’ EYES ONLY:

                  i.   retained counsel for the parties in this litigation and their respective staff;

                 ii.   actual or potential independent experts or consultants (and their

                       administrative or clerical staff) engaged in connection with this litigation

                       (which shall not include the current employees, officers, members, or agents

                       of parties or affiliates of parties) who, prior to any disclosure of

                       ATTORNEYS’ EYES ONLY information to such person, have signed the

                       Agreement to Maintain Confidentiality, which is attached as Exhibit A




                                                 -4-
Case 7:21-cv-00023-WLS-MSH Document 9 Filed 03/17/21 Page 5 of 22




              (such signed document to be maintained by counsel for the party retaining

              the expert or consultant);

       iii.   deposition and court reporters, litigation vendors, litigation support

              personnel, any outside copy service under contract to provide copy service

              to counsel for any party, this Court and its staff and any other tribunal or

              dispute resolution officer duly appointed or assigned in connection with this

              litigation.

   b) For information designated CONFIDENTIAL:

         i.   the persons identified in subparagraph 4(a);

        ii.   the parties, if natural persons;

       iii.   if the party is an entity, officers or employees of the party;

       iv.    any person noticed for deposition or designated as a trial witness to the

              extent reasonably necessary to prepare such person to testify, except as

              prohibited by this Protective Order, who, prior to any disclosure of

              CONFIDENTIAL information to such person, have signed the Agreement

              to Maintain Confidentiality, which is attached as Exhibit A (such signed

              document to be maintained by counsel for the party who discloses

              CONFIDENTIAL information to the witness);

        v.    such other person as this Court may designate after notice and an

              opportunity to be heard;

       vi.    any other person to whom production is required by the Federal Rules of

              Civil Procedure;

       vii.   any other person to whom production is ordered by a court.




                                         -5-
       Case 7:21-cv-00023-WLS-MSH Document 9 Filed 03/17/21 Page 6 of 22




Any person to whom disclosure is made will be furnished with a copy of this Protective Order and

will be subject to it.

        5.      Marking of Documents

        Documents provided in this litigation may be designated as CONFIDENTIAL or

ATTORNEYS’ EYES ONLY by marking each page of the document with CONFIDENTIAL or

ATTORNEYS’ EYES ONLY. In lieu of marking the original of a document, if the original is not

provided, the designating party may mark copies. Originals shall be preserved for inspection.

        6.      Required Disclosure of Confidential Information

        CONFIDENTIAL INFORMATION shall not be disclosed or made available to persons

other than Qualified Persons except as necessary to comply with applicable law or court order. If

any party, or that party’s counsel, expert, or agent, is required by law or court order to disclose

CONFIDENTIAL INFORMATION to any person or entity not identified in Paragraph 4, the party,

party’s counsel, expert, or agent who is being required to disclose CONFIDENTIAL

INFORMATION, shall notify counsel for the producing party as far in advance of disclosure as is

reasonably possible (not less than two weeks, in the absence of good cause), so that the producing

party may object and seek further protection as necessary. Any objection to production must be

made within five days of such notification. It shall be the obligation of the producing party to

interpose and defend any objection to production of the CONFIDENTIAL INFORMATION.

Once an objection has been made, no disclosure may occur until the matter is resolved.

        7.      Challenging Designations

        Confidential or Attorneys’ Eyes Only: The parties retain the right to challenge the

designation of a particular document as CONFIDENTIAL or ATTORNEYS’ EYES ONLY. If a

party to this Protective Order who has received material marked CONFIDENTIAL or




                                               -6-
      Case 7:21-cv-00023-WLS-MSH Document 9 Filed 03/17/21 Page 7 of 22




ATTORNEYS’ EYES ONLY disagrees with the designation (in full or in part), it shall notify the

producing party in writing. The producing party must respond in no less than three business days

stating whether they will agree to lower the designation as requested, and the parties will confer in

good faith as to the status of the material at issue. If the recipient and the producing party are

unable to agree upon the status of the material at issue, or if the producing party fails to respond

within three business days, the recipient may raise the issue with the Court for resolution by filing

an appropriate motion. Until the Court has resolved any such motion, the material and/or

information in question shall retain its CONFIDENTIAL or ATTORNEYS’ EYES ONLY

designation and be treated accordingly. The burden of proof with respect to the propriety or

correctness of the designation of information as CONFIDENTIAL or ATTORNEYS’ EYES

ONLY, will rest on the designating party.         No party, by treating designated material as

CONFIDENTIAL INFORMATION in accordance with this Protective Order, shall be deemed to

have conceded that the material actually is confidential. The failure of a party to challenge a

designation at any particular time shall not preclude that party from challenging the designation at

a later time.

        Qualified Person: In the event that any party in good faith disagrees with the designation

of a person as a Qualified Person or the disclosure of particular CONFIDENTIAL or

ATTORNEYS’ EYES ONLY INFORMATION to such person, the parties shall first try to resolve

the dispute in good faith on an informal basis. If the dispute cannot be resolved, the objecting

party shall have 14 days from the date of the designation or, in the event particular

CONFIDENTIAL INFORMATION is requested to be disclosed to a Qualified Person, 14 days

from service of the request, to move the Court for an order denying the designated person (a) status

as a Qualified Person, or (b) access to particular CONFIDENTIAL or ATTORNEYS’ EYES




                                                -7-
      Case 7:21-cv-00023-WLS-MSH Document 9 Filed 03/17/21 Page 8 of 22




ONLY INFORMATION. The objecting person shall have the burden of demonstrating that

disclosure to the disputed person would expose the objecting party to the risk of serious harm.

Upon the timely filing of such a motion, no disclosure shall be made to the disputed person unless

and until the Court enters an order preserving the designation.

       8.      Disclosure at Depositions, Hearings, and Trial

       At Deposition: Information disclosed at a deposition taken in this litigation may be

designated by any party as CONFIDENTIAL or ATTORNEYS’ EYES ONLY by indicating on

the record at the deposition that the testimony is confidential and subject to the protections of this

Protective Order. Additionally, any party may designate information disclosed at a deposition as

CONFIDENTIAL or ATTORNEYS’ EYES ONLY by notifying all parties in writing (no later

than 30 days after receipt of the transcript) of the specific pages and lines of the transcript that

should be treated as such. Each party shall attach a copy of this written notice to the face of the

transcript and each copy thereof in that party’s possession, custody, or control. All deposition

transcripts shall be treated as ATTORNEYS’ EYES ONLY for 30 days after initial receipt of the

transcript, unless another designation is specified on the record at the time of deposition.

       Once information has been designated as CONFIDENTIAL or ATTORNEYS’ EYES

ONLY:

               (a)     The     court    reporter     shall   segregate    information     designated

                       CONFIDENTIAL          or    ATTORNEYS’        EYES     ONLY      with   blank,

                       consecutively numbered pages, in the main transcript. A separate transcript

                       containing      CONFIDENTIAL          or   ATTORNEYS’         EYES      ONLY

                       INFORMATION shall have page numbers that correspond to the blank

                       pages in the main transcript.




                                                   -8-
      Case 7:21-cv-00023-WLS-MSH Document 9 Filed 03/17/21 Page 9 of 22




               (b)     All portions of deposition transcripts which contain CONFIDENTIAL or

                       ATTORNEYS’ EYES ONLY INFORMATION or are designated as

                       CONFIDENTIAL will be sealed and shall not be disseminated except to

                       those Qualified Persons identified in Paragraph 4.

       A witness who is not listed in paragraphs 4(a) or 4(b) may be shown materials designated

as CONFIDENTIAL or ATTORNEYS’ EYES ONLY upon the agreement of the parties, provided

that the witness signs an Agreement to Maintain Confidentiality in the form attached hereto as

Exhibit A.     The parties agree that they will not unreasonably withhold consent that

CONFIDENTIAL or ATTORNEYS’ EYES ONLY information be viewed in this manner.

       Counsel for a party or a nonparty witness shall have the right to exclude from depositions

any person who is not authorized to receive CONFIDENTIAL INFORMATION pursuant to this

Protective Order, but such right of exclusion is applicable only during periods of examination or

testimony where CONFIDENTIAL INFORMATION is used or discussed.

       At hearings or trial:     Subject to the Federal Rules of Evidence, CONFIDENTIAL

INFORMATION may be offered in evidence at trial or any court hearing in this matter, provided

that the proponent of the evidence gives reasonable notice to counsel for any party or other person

who designated the information as CONFIDENTIAL or ATTORNEYS’ EYES ONLY. Inclusion

of a document on the tendering party’s exhibit list with a notation that the proposed exhibit contains

information designated CONFIDENTIAL or ATTORNEYS’ EYES ONLY constitutes sufficient

notice. Any party may move the Court for an order that the evidence be received in camera or

under other conditions to prevent unnecessary disclosure. The Court will then determine whether

the proffered evidence should continue to be treated as CONFIDENTIAL or ATTORNEYS’

EYES ONLY and what protection, if any, the information may be afforded at the hearing or trial.




                                                -9-
     Case 7:21-cv-00023-WLS-MSH Document 9 Filed 03/17/21 Page 10 of 22




       9.         Use of Confidential Information

       All CONFIDENTIAL INFORMATION provided by any party or nonparty in the course

of this litigation shall be used solely for the purpose of this litigation, including any appeal, and

shall not be disclosed except in accordance with the terms herein.

       10.        Manner of Use in Proceedings

       In the event a party wishes to use any CONFIDENTIAL INFORMATION in affidavits,

declarations, briefs, memoranda of law, or other papers filed in this litigation, the party shall do

one of the following: (1) with the consent of the producing party, file only a redacted copy of the

information; (2) where appropriate (e.g., in connection with discovery and evidentiary motions)

provide the information solely for in camera review; or (3) file such information under seal with

the Court consistent with the sealing requirements of the Court. If the information the filing party

seeks to file was designated CONFIDENTIAL or ATTORNEYS’ EYES ONLY by any other

party, then the designating party automatically consents to the filing party’s motion to seal, with

respect to the documents it designated CONFIDENTIAL or ATTORNEYS’ EYES ONLY. The

designating party shall have the burden to demonstrate the necessity of sealing the materials.

       11.        Protected Material Subpoenaed or Ordered Produced in Other Litigation

       If a party is served with a subpoena or a court order issued in other litigation that compels

disclosure of any information or items designated in this action as “CONFIDENTIAL” or

“HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” that party must:

       (a)        promptly notify in writing the designating party, including a copy of the subpoena

or court order;

       (b)        promptly notify in writing the party who caused the subpoena or order to issue in

the other litigation that some or all of the material covered by the subpoena or order is subject to




                                                - 10 -
      Case 7:21-cv-00023-WLS-MSH Document 9 Filed 03/17/21 Page 11 of 22




this Protective Order. Such notification shall include a copy of this Stipulated Protective Order;

and

       (c)     cooperate with respect to all reasonable procedures sought to be pursued by the

designating party whose protected material may be affected.1

       12.     Protected Materials Requested to Be Disclosed or Ordered Produced

       (a)     The    receiving   party   is   specifically   prohibited    from   ever   disclosing

CONFIDENTIAL INFORMATION for purposes outside of this litigation, including but not

limited to a request or court order pursuant to the FOIA, 5 U.S.C. § 552.

       (b)     This restriction on disclosure applies to all information deemed CONFIDENTIAL

INFORMATION pursuant this Order.

       (c)     This Order shall be considered an injunction prohibiting the disclosure of

CONFIDENTIAL INFORMATION, in satisfaction of the judicial standard articulated in Morgan

v. United States Department of Justice, 923 F.2d 195, 197 (D.C. Cir. 1991).

       (d)     A party that receives a request for disclosure of CONFIDENTIAL

INFORMATION pursuant to 5 U.S.C. § 552 shall notify the designating party of such request in

writing within seven (7) days of receipt of the request.

       13.     A Non-Party’s Protected Material Sought To Be Produced in This Litigation

       (a)     The terms of this Order are applicable to information produced by a non-party in

this action and designated as “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY”. Such




1
 The purpose of imposing these duties is to alert the interested parties to the existence of this
Protective Order and to afford the designating party in this case an opportunity to protect its
confidentiality interests in the court from which the subpoena or order issued. The burden of
seeking to quash the subpoena, or otherwise prevent disclosure, on the basis of this Protective
Order shall remain with the designating party, not the party subject to the subpoena or court order.


                                               - 11 -
     Case 7:21-cv-00023-WLS-MSH Document 9 Filed 03/17/21 Page 12 of 22




information produced by non-parties in connection with this litigation is protected by the remedies

and relief provided by this Order. Nothing in these provisions should be construed as prohibiting

a non-party from seeking additional protections.

       (b)      In the event that a party is required, by a valid discovery request, to produce a non-

party’s CONFIDENTIAL INFORMATION in its possession, and the party is subject to an

agreement with the non-party not to produce the non-party’s CONFIDENTIAL INFORMATION,

then the party shall:

                1.      promptly notify in writing the requesting party and the non-party that some

       or all of the information requested is subject to a confidentiality agreement with a non-

       party;

                2.      promptly provide the non-party with a copy of the Stipulated Protective

       Order in this litigation, the relevant discovery request(s), and a reasonably specific

       description of the information requested; and

                3.      make the information requested available for inspection by the non-party.

       (c)      If the non-party fails to object or seek a protective order from this court within 14

days of receiving the notice and accompanying information, the receiving party may produce the

non-party’s CONFIDENTIAL INFORMATION responsive to the discovery request. If the non-

party timely seeks a protective order, the receiving party shall not produce any information in its

possession or control that is subject to the confidentiality agreement with the non-party before a

determination by the Court. Absent a court order to the contrary, the non-party shall bear the

burden and expense of seeking protection of its CONFIDENTIAL INFORMATION.

       (d)      This section shall not require any party to provide notice prior to releasing PII

belonging to non-parties that is not subject to a confidentiality agreement. To the extent the




                                                - 12 -
     Case 7:21-cv-00023-WLS-MSH Document 9 Filed 03/17/21 Page 13 of 22




disclosure of such information could be prohibited by the Privacy Act, the Privacy Act provides,

as an exception, that such records may be released “pursuant to the order of a court of competent

jurisdiction.” 5 U.S.C. § 552a(b)(11). The entry of this Protective Order qualifies as such an order

and provides a basis for the release of such documents and records pursuant to the Privacy Act and

insulates the producing party from liability for improper disclosure. See § 552a(g)(1). The

producing party shall designate such materials CONFIDENTIAL or ATTORNEYS’ EYES

ONLY, as appropriate.

       14.     Inadvertent Production/Disclosure

       No party will be responsible to another party for disclosure of CONFIDENTIAL or

ATTORNEYS’ EYES ONLY INFORMATION under this Protective Order if the information in

question is not labeled or otherwise identified as such in accordance with this Protective Order.

       If a party receives a document or information that a party knows or has reason to believe

may constitute CONFIDENTIAL or ATTORNEYS’ EYES ONLY INFORMATION, but which

was not designated as such by the producing party, the receiving party shall promptly notify the

producing party so that the parties may meet and confer as to whether the document should have

been designated as confidential. The receiving party shall treat the document or information as if

it had been designated as CONFIDENTIAL or ATTORNEYS’ EYES ONLY until the parties have

met and conferred and the producing party has either designated the document or information as

CONFIDENTIAL or ATTORNEYS’ EYES ONLY and produced a copy of the document or

information marked as CONFIDENTIAL or ATTORNEYS’ EYES ONLY, at which point all

other provisions of this Protective Order will apply, including the receiving party’s right to

challenge the designation, or informed the receiving party that it will do so. The receiving party




                                               - 13 -
     Case 7:21-cv-00023-WLS-MSH Document 9 Filed 03/17/21 Page 14 of 22




is under no obligation to search or review the producing party’s production to identify documents

or information that may be confidential.

       If a party discovers that it has inadvertently produced CONFIDENTIAL or ATTORNEYS’

EYES ONLY INFORMATION without designating it as such, it shall promptly inform the

receiving party that the document or information is CONFIDENTIAL or ATTORNEYS’ EYES

ONLY and produce a copy of the document or information marked CONFIDENTIAL or

ATTORNEYS’ EYES ONLY. Upon receiving such notice, the receiving party shall treat the

document as if it had been originally designated as CONFIDENTIAL or ATTORNEYS’ EYES

ONLY.

       If a party is notified that a document or information was inadvertently produced without

being marked CONFIDENTIAL or ATTORNEYS’ EYES ONLY and the document or

information is already part of a filing with the Court, the filing party shall either withdraw the

document or information or the parties shall agree to brief the issue for the Court pursuant to

applicable law.

       15.     Retention and Return of Documents:

       Retention of Copies During Litigation: Copies of CONFIDENTIAL and ATTORNEYS’

EYES ONLY INFORMATION shall be maintained only in the offices 2 of counsel for the

receiving party and, to the extent supplied to experts described in Paragraph 4, in the offices of

those experts. Any documents produced in this litigation, regardless of classification, that are

provided to Qualified Persons shall be maintained only at the office of such Qualified Person and

only necessary working copies of any such documents shall be made. For purposes of this



2
 Because of COVID-19-related concerns, the parties acknowledge that an individual’s “office”
may temporarily include that individual’s home.



                                              - 14 -
      Case 7:21-cv-00023-WLS-MSH Document 9 Filed 03/17/21 Page 15 of 22




provision, maintaining information “in the offices of” an individual shall include maintenance of

electronic copies on that individual’s computer or appropriately secured network drives.

        Return of Copies After Litigation: No later than 120 days after conclusion of this litigation

and any appeal related to it, counsel and their experts shall return to the producing party, or destroy,

any CONFIDENTIAL or ATTORNEYS’ EYES ONLY INFORMATION produced in this

litigation.   The receiving party shall confirm to the designating party, in writing, that the

information has been destroyed. Legal memoranda and briefs containing protected information

and any work product materials containing protected information may be retained if such

documents are kept in possession of counsel, and shall not be disclosed contrary to the provisions

of this Protective Order. File copies of deposition transcripts may also be retained by counsel, and

file copies of any expert reports produced may be retained by counsel and by the authoring expert,

subject to the provisions of this Protective Order.

        16.     Documents Produced for Inspection Prior to Designation

        In the event documents are produced for inspection prior to designation, the documents

shall be treated as ATTORNEYS’ EYES ONLY during inspection. At the time for disclosure to

the receiving parties, information shall be marked CONFIDENTIAL or ATTORNEYS’ EYES

ONLY, as necessary, by the producing party.

        17.     Ongoing Obligations

        Insofar as the provisions of this Protective Order restrict the communication and use of the

information protected by it, such provisions shall continue to be binding after the conclusion of

this litigation, except that (a) there shall be no restriction on documents that are used as exhibits in

open court unless such exhibits were filed under seal, and (b) a party may seek the written




                                                 - 15 -
      Case 7:21-cv-00023-WLS-MSH Document 9 Filed 03/17/21 Page 16 of 22




permission of the producing party or order of the Court with respect to dissolution or modification

of this, or any other, protective order.

         Nothing in this Protective Order shall prevent disclosure beyond the terms of this Protective

Order if each party designating the information as CONFIDENTIAL or ATTORNEYS’ EYES

ONLY consents to such disclosure or if the Court, after notice to all affected parties and nonparties,

orders such disclosure.

         18.    Advice to Clients

         This Protective Order shall not bar any attorney in the course of rending advice to clients

who are parties to this litigation from generally conveying to them the attorney’s evaluation of

ATTORNEYS’ EYES ONLY information produced or exchanged in this litigation; provided,

however, that in rendering such advice or otherwise communicating with the client, the attorney

shall not disclose the specific contents of any ATTORNEYS’ EYES ONLY information produced

by another party. Information conveyed to a client in this manner may not be used for any purpose

outside of this litigation.

         19.    Duty to Ensure Compliance

         Any party designating any person as a Qualified Person subject to this Protective Order

shall have the duty to reasonably ensure that such person observes the terms of this Protective

Order.

         20.    Waiver

         The parties agree to and the Court orders protection of privileged and otherwise protected

documents against claims of waiver as follows:

         (a)    The inadvertent disclosure or production of any document in this action shall not

                result in the waiver of any privilege, evidentiary protection or other protection




                                                - 16 -
Case 7:21-cv-00023-WLS-MSH Document 9 Filed 03/17/21 Page 17 of 22




       associated with such document as to the receiving party or any third parties, and

       shall not result in any waiver, including subject matter waiver, of any kind.

 (b)   If, during the course of this action, any party or non-party determines that any

       document produced by another party or non-party is or may reasonably be subject

       to a legally recognizable privilege or evidentiary protection (“Protected

       Document”):

       (i)    the receiving party shall: (A) refrain from reading the Protected Document

              any more closely than is necessary to ascertain that it is privileged or

              otherwise protected from disclosure; (B) immediately notify the producing

              party in writing that it has discovered documents believed to be privileged

              or protected; (C) specifically identify the Protected Documents by Bates

              number range or hash value, and, (D) within ten (10) days of confirmation

              by the producing party that such Protected Document is in fact privileged,

              return, sequester, or destroy all copies of such Protected Documents, along

              with any notes, abstracts or compilations of the content thereof. To the

              extent that a Protected Document has been loaded into a litigation review

              database under the control of the receiving party, the receiving party shall

              have all electronic copies of the Protected Document extracted from the

              database.    Where such Protected Documents cannot be destroyed or

              separated, they shall not be reviewed, disclosed, or otherwise used by the

              receiving party. Notwithstanding, the receiving party is under no obligation

              to search or review the Producing Party’s documents to identify potentially

              privileged or work product Protected Documents.




                                      - 17 -
Case 7:21-cv-00023-WLS-MSH Document 9 Filed 03/17/21 Page 18 of 22




       (ii)   If the producing party intends to assert a claim of privilege or other

              protection over documents identified by the receiving party as Protected

              Documents, the producing party will inform the receiving party of such

              intention in writing and shall provide the receiving party with a log for such

              Protected Documents that is consistent with the requirements of the Federal

              Rules of Civil Procedure, setting forth the basis for the claim of privilege or

              other protection. In the event that any portion of a Protected Document does

              not contain privileged or protected information, the producing party shall

              also provide to the receiving party a redacted copy of the document that

              omits the information that the producing party believes is subject to a claim

              of privilege or other protection.

 (c)   If, during the course of this litigation, a party or non-party determines it has

       produced a Protected Document:

       (i)    the producing party may notify the receiving party of such inadvertent

              production in writing, and demand the return of such documents. Such

              notice shall be in writing; however, it may be delivered orally on the record

              at a deposition, promptly followed up in writing. The producing party’s

              written notice will identify the Protected Document inadvertently produced

              by bates number range or hash value, the privilege or protection claimed,

              and the basis for the assertion of the privilege, and shall provide the

              receiving party with a log for such Protected Documents that is consistent

              with the requirements of the Federal Rules of Civil Procedure, setting forth

              the basis for the claim of privilege or other protection. In the event that any




                                      - 18 -
Case 7:21-cv-00023-WLS-MSH Document 9 Filed 03/17/21 Page 19 of 22




               portion of the Protected Document does not contain privileged or protected

               information, the producing party shall also provide to the receiving party a

               redacted copy of the document that omits the information that the producing

               party believes is subject to a claim of privilege or other protection.

       (ii)    The receiving party must, within ten (10) days of receiving the producing

               party’s written notification described above, return, sequester, or destroy

               the Protected Document and any copies, along with any notes, abstracts or

               compilations of the content thereof.       To the extent that a Protected

               Document has been loaded into a litigation review database under the

               control of the receiving party, the receiving party shall have all electronic

               copies of the Protected Document extracted from the database.

 (d)   To the extent that the information contained in a Protected Document has already

       been used in or described in other documents generated or maintained by the

       receiving party prior to the date of receipt of written notice by the producing party

       as set forth in paragraphs (c)(ii) and d(i), then the receiving party shall sequester

       such documents until the claim has been resolved. If the receiving party disclosed

       the Protected Document before being notified of its inadvertent production, it must

       take reasonable steps to retrieve it.

 (e)   The receiving party’s return, sequestering, or destruction of Protected Documents

       as provided herein will not act as a waiver of the receiving party’s right to move for

       the production of the returned, sequestered, or destroyed documents on the grounds

       that the documents are not, in fact, subject to a viable claim of privilege or




                                        - 19 -
Case 7:21-cv-00023-WLS-MSH Document 9 Filed 03/17/21 Page 20 of 22




       protection. However, the receiving party is prohibited and estopped from arguing

       that:

       (i)      the disclosure or production of the Protected Documents acts as a waiver of

                an applicable privilege or evidentiary protection;

       (ii)     the disclosure of the Protected Documents was not inadvertent;

       (iii)    the producing party did not take reasonable steps to prevent the disclosure

                of the Protected Documents; or

       (iv)     the producing party failed to take reasonable or timely steps to rectify the

                error.

 (f)   Either party may submit Protected Documents to the Court under seal for a

       determination of the claim of privilege or other protection. The producing party

       shall preserve the Protected Documents until such claim is resolved. The receiving

       party may not use the Protected Documents for any purpose absent this Court’s

       order.

 (g)   Upon a determination by the Court that the Protected Documents are protected by

       the applicable privilege or evidentiary protection, and if the Protected Documents

       have been sequestered rather than returned or destroyed by the receiving party, the

       Protected Documents shall be returned or destroyed within ten (10) days of the

       Court’s order. The Court may also order the identification by the receiving party of

       Protected Documents by search terms or other means.

 (h)   Nothing contained herein is intended to, or shall serve to limit a party’s right to

       conduct a review of documents, data (including electronically stored information)

       and other information, including without limitation, metadata, for relevance,




                                        - 20 -
     Case 7:21-cv-00023-WLS-MSH Document 9 Filed 03/17/21 Page 21 of 22




               responsiveness and/or the segregation of privileged and/or protected information

               before such information is produced to another party.

       21.     Modifications

       The parties may, by stipulation, provide for exceptions to this Protective Order and any

party may seek an order of this court modifying this Protective Order.



       It is SO ORDERED this 17th day of March, 2020.



                                                            s/Stephen Hyles
                                                            United States Magistrate Judge




                                              - 21 -
       Case 7:21-cv-00023-WLS-MSH Document 9 Filed 03/17/21 Page 22 of 22




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF GEORGIA
                                VALDOSTA DIVISION

ERIC GYEBI BIMPONG,                          :
                                             :
               Petitioner,                   :
                                             :            Case No. 7:21-CV-23-WLS-MSH
v.                                           :                  28 U.S.C. § 2241
                                             :
Warden, IRWIN COUNTY                         :
DETENTION CENTER, et al.,                    :
                                             :
               Respondents.                  :


            EXHIBIT A: AGREEMENT TO MAINTAIN CONFIDENTIALITY
        It is desired that I obtain access to documents designated CONFIDENTIAL or

ATTORNEYS’ EYES ONLY in accordance with the terms of the Protective Order entered by the

Court in the above-captioned litigation.

        I hereby acknowledge that I have read the Protective Order, understand the terms thereof,

submit to the personal jurisdiction of the United States District Court for the Middle District of

Georgia, Valdosta Division for purposes of enforcing the terms thereof, and agree upon threat of

penalty of contempt to be bound by such terms.




Date                                                      Signature



                                                          Printed Name




                                                 - 22 -
